DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-14 and 17-20 in the reply filed on 16 July 2021 is acknowledged.  Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 July 2021.
The examiner notes to applicant that claim 1 is allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 19 April 2021 is hereby vacated.  See reasons for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 12 March 2020, has been considered.


Drawings
The drawings received on 12 March 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid discharge apparatus configured to discharge a liquid having a channel member for the liquid, where the channel member includes a plurality of individual channels each of which has a nozzle configured to discharge the liquid, a first manifold channel which extends in a first direction, a second manifold channel which extends in a second direction, a bypass channel which is connected to the first manifold channel and the second manifold channel, the bypass channel is connected to the first manifold channel on one side, among an upper and lower sides of the first manifold channel, which is the same as a side on which the plurality of individual channels is connected to the first manifold channel, the bypass channel is connected to the second manifold channel on one side, among an upper and lower sides of the second manifold channel, which is the same as a side on which the plurality of individual channels is 
2. Claims 2-20 are allowed for being dependent upon claim 1.
United States Patent Application Publication No. 2010/0238238 to Yamamoto discloses a liquid droplet ejecting head (Fig. 1, element 66) having a channel member (Fig. 3, element 104) for the liquid where the channel member includes a plurality of individual channels (Fig. 3, array of elements 204, 214) each of which has a nozzle (Fig. 3, array of element 212) configured to discharge the liquid, a first manifold channel (Fig. 3, element 200), a second manifold channel (Fig. 3, element 202), and a bypass channel (Fig. 5, element 220), where a channel resistance of the bypass channel is smaller than a channel resistance (paragraph 0081) of each of the plurality of individual channels (paragraph 0079).  However, Yamamoto fails to disclose the bypass channel is connected to the first manifold channel on one side, among an upper and lower sides of the first manifold channel, which is the same as a side on which the plurality of individual channels is connected to the first manifold channel and the bypass channel is connected to the second manifold channel on one side, among an upper and lower .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GEOFFREY S MRUK/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             	01/11/2022